EXHIBIT 10.2

 

The following individuals were designated by the Committee as Tier 2
Participants in the Supplemental Executive Retirement Plan effective December 8,
2004:

 

Effective November 8, 2004      Raymond Fortin Effective November 8, 2004     
David Dierker Effective November 8, 2004      Mark Chancy Effective November 8,
2004      Thomas Kuntz

 

The following individuals who were former key officers of National Commerce
Financial Corporation or its affiliates were designated by the Committee as Tier
2 Participants in the Supplemental Executive Retirement Plan effective January
1, 2005:

 

Effective January 1, 2005      William Reed Effective January 1, 2005      David
Popwell Effective January 1, 2005      Scott Edwards Effective January 1, 2005
     Richard Furr Effective January 1, 2005      John Mistretta